 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00103
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   ELTON PADILLA,                                     DATE: April 14, 2020
                                                        TIME: 9:15 a.m.
15                                Defendant.            COURT: Hon. John A. Mendez
16

17          This case is set for a change of plea on April 14, 2020. On March 17, 2020, this Court issued

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 14, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 23,

28 2020 at 9:15 a.m., and to exclude time between April 14, 2020, and June 23, 2020, under Local Code

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 T4.

 2        3.     The parties agree and stipulate, and request that the Court find the following:

 3               a)       The government has represented that the discovery associated with this case

 4        includes investigative reports and related documents in electronic form, as well as audio and

 5        video recordings. All of this discovery has been either produced directly to counsel and/or made

 6        available for inspection and copying.

 7               b)       Counsel for defendant desires additional time to consult with this client, review

 8        the current charges, conduct investigation and research related to the charges, and to review

 9        discovery in this matter.

10               c)       Counsel for the defendant is recovering from significantly invasive surgery on

11        February 24, 2020. As such, independent of concerns over the COVID-19, counsel for the

12        defendant has been unable to meet with the defendant and/or work on his case during the post-

13        surgical recovery and rehabilitative process. Counsel for the defendant is hoping to begin

14        (gradually) working a more “regular” schedule beginning in mid-May (2020).

15               d)       Counsel for defendant believes that failure to grant the above-requested

16        continuance would deny him/her the reasonable time necessary for effective preparation, taking

17        into account the exercise of due diligence.

18               e)       The government does not object to the continuance.

19               f)       In addition to the public health concerns cited by General Order 611 and

20        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

21        this case because:

22                    •   The change of plea hearing involves individuals with high-risk factors, such as

23                        age and medical conditions;

24                    •   Counsel or other relevant individuals have been encouraged to telework and

25                        minimize personal contact to the greatest extent possible. It will be difficult to

26                        avoid personal contact should the hearing proceed.

27               g)       Based on the above-stated findings, the ends of justice served by continuing the

28        case as requested outweigh the interest of the public and the defendant in a trial within the

     STIPULATION REGARDING EXCLUDABLE TIME              3
     PERIODS UNDER SPEEDY TRIAL ACT
 1          original date prescribed by the Speedy Trial Act.

 2                 h)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of April 14, 2020 to June 23, 2020,

 4          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 5          because it results from a continuance granted by the Court at defendant’s request on the basis of

 6          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 7          of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12

13
     Dated: April 2, 2020                                     MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ VINCENZA RABENN
16                                                            VINCENZA RABENN
                                                              Assistant United States Attorney
17

18
     Dated: April 2, 2020                                     /s/ John Manning
19                                                            John Manning
20                                                            Counsel for Defendant
                                                              ELTON PADILLA
21

22

23
                                            FINDINGS AND ORDER
24
            IT IS SO FOUND AND ORDERED this 2nd day of April, 2020.
25

26                                                        /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
27                                                     UNITED STATES DISTRICT COURT JUDGE

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
